DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13, 15, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US 2002/0157799 A1, hereinafter Sachs, cited by applicant) in view of Henn (US 7,073,561 B1).
Re Claim 11. Sachs teaches a casting mould (Fig. 2 & 5-8, item 512) for filling with melt under a casting pressure, the casting mould comprising. 
and closed hollow spaces (item 522, para. 152 & 156-160) and different wall thickness (para. 133)Page 3 of 6, in order to support the casting mould independently against the casting pressure in a dimensionally stable manner and also to specifically isolate thermal energy in the melt or dissipate thermal energy from the melt in a targeted manner;
wherein the inner side of the wall that is disposed closest to the melt during casting (Fig. 5-8). 

Sachs fails to specifically teach that the inner side includes a surface structure having a very low roughness (Rz<100 micron). 

	The invention of Henn encompasses solid freeform fabrication method. Henn teaches that the smooth mold surface produces the finished part with the desired net shape that does not require little or no subsequent machining or finishing (C10/L50-C11-L14).
	In view of Henn, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Sachs to have the inner side with a surface structure having a very low roughness (Rz<100 micron); since Henn teaches the advantage of using it, which is to produce the finished part with the desired net shape that does not require little or no subsequent machining or finishing (C10/L50-C11-L14). 

Since the mould of Sachs in view of Henn and the claimed mould are structurally indistinguishable, the mould of Sachs is capable of performing all the claimed functions.


[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.

Re Claim 12. The combination teaches wherein the casting mould is a precision casting mould (Sachs, Fig. 8).
  
Re Claim 13. The combination teaches wherein the wall comprises an inner side facing the future cast part and an outer side facing away from the future cast part, wherein a negative mould of a cast part to be cast is formed at the inner side of the wall and the support structure is arranged at the outer side of the wall (Sachs, Fig. 8).  

Re Claim 15. The combination teaches wherein the casting mould is built up layer by layer with the aid of 3D printing (Sachs, para. 161-168, a product-by-process limitation).  

Re Claim 20. The combination teaches wherein the wall thickness of the support structure is between 0.1 mm and 75 mm (Sachs, para. 99 & 149).  

"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.

Re Claim 21. The combination teaches wherein the casting mould is a single-crystal casting mould (Sachs, para. 156, intended use).

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs in view of Henn as applied to claim 11 above, and further in view of Vandemark et al. (US 3,835,913, hereinafter Vandemark).
The teachings of Sachs in view of Henn have been discussed above.


The invention of Vandemark encompasses investment casting. Vandemark teaches that that multiple identical casting moulds (item 3) are connected to form a gating system (items 1 & 4) in an aciniform manner (Fig.).
In view of Vandemark, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Sachs to have multiple identical casting moulds connected to form a gating system in an aciniform manner to produce multiple cast parts simultaneously.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs in view of Henn as applied to claim 11 above, and further in view of Trivedi et al. (US 2019/0111590 A1, hereinafter Trivedi, previously cited).
Re Claim 16. Sachs in view of Henn fails to specifically teach that the support structure is designed to be coarser when moving in a direction from the inner side toward the outer side of wall in comprising increasingly larger hollow spaces when moving in a direction from the inner side toward the outer side of the wall.

The invention of Trivedi encompasses conformal cooling molds with lattice structure. Trivedi teaches that the support structure is designed to be coarser when moving in a direction from the inner side toward the outer side of wall in comprising increasingly larger hollow spaces when moving in a direction from the inner side toward the outer side of the wall (Fig. 3C).


Re Claim 17. The combination teaches the hollow spaces are angular (Trivedi, Fig. 3) and/or in the shape of cuboids (Sachs, Fig. 8).  

Re Claim 18. As Trivedi teaches to use more material closer to hot liquid (Fig. 3C, para. 46-49), it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Sachs in view of Trivedi to form the support structure comprising wall thicknesses that become thinner from the inner side toward the outer side of the wall, since Trivedi teaches the advantage of using the configuration, which is to improve heat conduction (para. 46-49).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited references, Henn addresses the inner side of the wall being smooth, and Vandemark addresses a gating system in an aciniform manner 
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive.
On pages 6 and 7, regarding claim 1, applicant argued that none of the cited references teach a support structure formed by open and closed hollow spaces and different wall thickness.
The examiner disagrees with this because Sachs explicitly teaches that the support structure can be both open and closed hollow spaces (para. 152 & 156-160) with different wall thickness (para. 133).

On pages 8 and 9, regarding claim 18, applicant argued that Trivedi teaches away from wall thicknesses that become thinner from the inner side toward the outer side of the wall, as Trivedi teaches the opposite configuration.
The examiner disagrees with this because Trivedi explicitly teaches to use more material closer to hot liquid (Fig. 3C, para. 46-49). Therefore, one modifying the mold of Sachs in view of Henn would use thicker wall closer to the inner side wall, as the inner side wall faces the hot molten metal, and make the wall thickness thinner toward the outer side of the wall.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

1/23/2022